Citation Nr: 0501155	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  98-12 594	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States 
Marine Corps from February 1966 to January 1968.  This case 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California in which the RO denied the appellant's 
claims of entitlement to service connection for right and 
left knee disorders.  In July 2003, the Board reopened the 
appellant's claims and remanded them for additional 
development; the case is now back at the Board for appellate 
review.


FINDING OF FACT

Currently shown right or left knee disability is not 
attributable to the veteran's military service.  


CONCLUSION OF LAW

Service connection for a right knee or left knee disability 
is not warranted.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110.  A chronic 
disease listed in 38 C.F.R. § 3.309(a), such as arthritis, 
will be considered to have been incurred in service if it is 
manifest to a degree of 10 percent or more one year following 
the date of separation from service even though there is no 
evidence of such disease during service.  38 C.F.R. § 3.307.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).

The appellant testified at his May 1999 personal hearing at 
the RO that when he was in service at Quantico, Virginia he 
played football for the Marine Corps and his knees ached 
constantly at that time.  He also stated that he had had been 
given cortisone shots in the left knee by the team doctor.  
See Hearing Transcript pp. 2-3.  The appellant further 
testified that his doctor had told him in 1976 that his knee 
condition was one that is pretty common among football 
players.  See Hearing Transcript p. 4.  He stated that he has 
had knee problems since service and that he had his left knee 
worked on in 1976, then nothing until 1990.  See Hearing 
Transcript pp. 5-6.

Review of the appellant's service medical records reveals 
that he underwent an entrance examination in January 1966; 
there were no complaints of, or medical findings of, any knee 
disorder.  On February 12, 1966, a scar was noted on the 
appellant's left knee; this is the only mention of any 
clinical finding pertaining to the knees.

Review of the appellant's service personnel records reveals 
that the appellant had participated in track and football for 
three years during high school.  He also played one year of 
college football.  The appellant was assigned to Quantico in 
September 1967, and served there until his discharge in 
January 1968.

Review of the appellant's post-service private medical 
records reveals that in September 1976, the appellant slipped 
while at work pushing a large container and apparently struck 
the inside of his left knee just below the knee joint.  A 
December 1976 treatment note includes a previous history 
section; there is no mention in that section of any prior 
knee injury or condition.  That same month, a private surgeon 
performed an arthrotomy.  A pre-operative note indicates that 
the appellant reported injuring the knee the previous 
January.  The surgery revealed a torn medial meniscus and 
chondromalacia patella in the left knee.  Subsequently, the 
appellant sought treatment in April 1990 after he lifted some 
heavy equipment at work and sustained an injury to his right 
knee of a twisting nature resulting in pain and discomfort 
along the medial aspect of the knee.  In June 1990, an 
arthroscopy was conducted on the right knee, resulting in a 
diagnosis of a tear of the posterior horn of the medial 
meniscus.

A letter from an examiner at the Newton Medical Group dated 
in June 1996 shows that the appellant reported experiencing 
no symptoms in the right knee prior to a September 1995 
injury that was caused by his carrying tarps from a truck to 
a ladder, and up a ladder.  The report notes a history of 
injury to the left knee while playing football in service.  
The examiner diagnosed patellofemoral joint dysfunction in 
the right knee secondary to relative overload, patellofemoral 
joint dysfunction of the left knee secondary to joint 
overload, and medial compartment degeneration in the left 
knee secondary to pre-existing degenerative changes following 
prior injury with arthrotomy and medial meniscectomy.  
Apparently, based on this history, the examiner concluded 
that the appellant had suffered a non-industrial type of 
injury to his left knee while playing football in the Marines 
and that he sustained a medial meniscus tear.  The examiner 
related that after the left knee arthroscopy, the appellant 
did well until pain developed prior to the September 1995 
incident.  The examiner opined that the right knee disability 
was attributable to the industrial injury of September 1995, 
and that the left knee more probably than not had 
demonstrated a disability that precluded heavy lifting prior 
to the September 1995 industrial injury.

The evidence of record includes an orthopedic evaluation 
dated in September 1998.  The appellant gave a history of 
having initially injured his left knee in approximately 1975.  
He was also noted to have undergone right knee surgery in 
1991 secondary to a job-related incident.

Post-service VA outpatient treatment records include an 
October 1996 x-ray report relating an impression of 
osteoarthritis in the medial compartment of the left knee.  
An orthopedic note dated in December 1999 indicates that the 
appellant had played football in 1967, and that his knee 
problems could have been from football injuries.  An x-ray 
report dated in April 2000 shows an impression of 
degenerative joint disease in both knees.  A letter received 
in December 2002 reflects that a VA nurse practitioner had 
treated the appellant for the previous two years and that he 
currently suffered from degenerative joint disease that was 
related to his past activities and injuries, although the 
particular activities and injuries were not specified.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury to current disability.  
In weighing the evidence of record in the present case, the 
Board is of the opinion that the weight of the evidence is 
against the appellant's service connection claims.

The appellant contends that he suffered from chronic 
bilateral knee disorders while in service and that he now 
suffers from the same conditions.  However, where the 
determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his opinion because he 
is not a medical health professional and his opinion does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The evidence of record does not indicate that the appellant 
received any in-service treatment for any right or left knee 
condition or problem.  There is no medical evidence of record 
to establish that he suffered any knee disorder while he was 
on active duty.  There is no evidence of record that the 
appellant was treated for any knee condition for several 
years after his separation from service.  There is no medical 
evidence of record to suggest that a chronic left knee 
condition existed before the September 1976 job-related 
incident or that a chronic right knee condition existed 
before the November 1990 job-related accident occurred.  The 
appellant submitted a VA Form 21-526 in October 1992, but 
made no mention of any knee disorder, right or left.  In 
fact, the first mention of a any knee condition is found in 
the appellant's June 1995 VA Form 21-526.

The only medical opinion of record as to a causal nexus 
between service and the appellant's right and left knee 
disabilities is found in the December 1999 VA orthopedics 
note that states that football could have caused the 
appellant's knee problems.  However, there is no indication 
of what, if any, historical information was reviewed before 
this statement was rendered.  It appears from the context of 
the entire record that the examiner relied solely on the 
veteran's own self-reported history in arriving at this 
conclusion.  Furthermore, the Board notes that the award of 
benefits may not be predicated on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; see Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a 
physician indicating that veteran's death "may or may not" 
have been averted if medical personnel could have effectively 
intubated the veteran held to be speculative); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative).  The December 1999 treatment note from a 
VA physician only states that football injuries "could" be 
the cause of the knee problems.  It is unknown what data the 
doctor used in rendering his opinion.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  The Board does not find this 
statement to represent a well-reasoned medical opinion based 
on the available evidence and thus is not sufficient to grant 
the claim.  In fact, the totality of the evidence tends to 
refute the conclusion arrived at by the December 1999 
examiner.  As noted above, no difficulties were shown in 
service or until several years after service when the veteran 
began to experience work-related injuries.  

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, in the absence a showing of a nexus between the 
current disease and the appellant's service, there can be no 
basis for granting the claim.  38 U.S.C.A. §§ 1110, 1131.  
For the reasons set out above, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claims.  In addition, since no arthritis was clinically 
demonstrated within one year of the appellant's release from 
active duty, any degenerative changes of either knee may not 
be presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.

Since the preponderance of the evidence is against this 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Finally, the Board notes that in February 2004, the RO sent 
the appellant a letter notifying him that he was scheduled 
for an examination on March 17, 2004.  The appellant failed 
to report for that examination without any explanation of why 
he failed to report and without any request for a 
rescheduling of the appointment.  

When an examination is required to grant the benefit sought, 
and a claimant fails to report for the examination scheduled 
in conjunction with an original compensation claim, and does 
so without good cause, the claim shall be rated based on the 
evidence of record. When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2004).  The RO notified the appellant of his February 2004 
examination, but he failed to report for the examination.  
The appellant has not provided the Board with any reason or 
good cause as to why he failed to report for that scheduled 
examination.  As noted in the analysis above, the examination 
was required to obtain more definitive evidence to support 
the veteran's claim that current disability was traceable to 
injury sustained during military service.  Given his failure 
to report, VA is required to rate his claims based on the 
record now available.  Id.  

The Board recognizes that there has been a significant change 
in the law during the pendency of this appeal.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  VAOPGCPREC 07-2003.  
The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).  
Nevertheless, it is the Board's conclusion that the new law 
does not prevent the Board from addressing the veteran's 
claims on the merits.  The is so because, when a claimant 
fails to report for a VA examination to be conducted in 
conjunction with an original compensation award, the 
provisions of 38 C.F.R. § 3.655 require the Board to 
adjudicate the claim based on the available evidence of 
record.  38 C.F.R. § 3.655(b) (2004).  The Board may not do 
otherwise.  Id.  


ORDER

Service connection for right knee disability or left knee 
disability is denied.



________________________________
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


